Exhibit 10.3

MSMCH Loan No. 12-38868

CASH MANAGEMENT AGREEMENT

THIS CASH MANAGEMENT AGREEMENT (this “Agreement”) is made as of November 2,
2012, by and among MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company (together with its successors and assigns, “Lender”),
SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership
(“Borrower”), TRS SUBSIDIARY, LLC, a Delaware limited liability company
(“Operating Lessee”), HOSPITALITY MANAGEMENT ADVISORS, INC., a Tennessee
corporation (“HMA”), KINSETH HOTEL CORPORATION, an Iowa corporation (“KHC”), and
STRANDCO, INC., a North Carolina corporation (“SDC”; HMA, KHC and SDC,
individually and/or collectively (as the context may require), “Manager”).

Recitals

A. Pursuant to that certain Loan Agreement (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”) of even date herewith made by and between Borrower, Operating
Lessee and Lender, Lender has made a loan (the “Loan”) to Borrower in the
principal amount of $30,622,000.00 as evidenced by that certain note dated the
date hereof by Borrower (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Note”).

B. The Loan is secured by, among other things, the Security Instrument (as
defined in the Loan Agreement) and an assignment of all Rents arising with
respect to the Property (as defined in the Loan Agreement). The Loan Agreement,
the Note, the Security Instrument and any other documents executed in connection
with the Loan are, collectively, referred to herein as the “Loan Documents”.

C. Operating Lessee and HMA have entered into that certain hotel management
agreement with respect to the Individual Properties set forth on Schedule I
attached hereto, dated as of April 21, 2011, pursuant to which Manager has
agreed to manage such Individual Properties.

D. Operating Lessee and KHC have entered into that certain hotel management
agreement with respect to the Individual Properties set forth on Schedule II
attached hereto, dated as of April 21, 2011, pursuant to which Manager has
agreed to manage such Individual Properties.

E. Operating Lessee and SDC have entered into that certain hotel management
agreement with respect to the Individual Properties set forth on Schedule III
attached hereto, dated as of April 21, 2011, pursuant to which Manager has
agreed to manage such Individual Properties.

F. Pursuant to the terms of that certain Restricted Account Agreement (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Restricted Account Agreement”) of even date herewith made by
and among Borrower, Lender and Bank (as defined below), Borrower has established
with Bank the Restricted Account (as defined in the Restricted Account
Agreement).



--------------------------------------------------------------------------------

G. In order to fulfill certain of Borrower’s obligations under the Loan
Agreement and the other Loan Documents, Borrower, Operating Lessee and Manager
have agreed that all Rents will be deposited into the Restricted Account as
described herein, and, upon the direction of Lender under certain circumstances
as described herein, that such Rents will be disbursed from the Restricted
Account to Lender or its Servicer to be applied in accordance with the terms of
this Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Defined Terms.

(a) As used herein, the following capitalized terms shall have the respective
meanings set forth below:

(i) “Accounts” means, collectively, the Deposit Account, the Tax Subaccount, the
Insurance Subaccount, the Debt Service Subaccount, the Franchise Subaccount, the
FF&E Expenditure Subaccount and the Cash Management Servicing Fees Subaccount.

(ii) “ACH System” means the automated clearinghouse system.

(iii) “Bank” means Wells Fargo Bank, N.A., or any permitted successor to Bank
under the terms of the Restricted Account Agreement.

(iv) “Business Day” means any day other than a Saturday, Sunday or any day on
which commercial banks in the State of New York or in the state where the
Accounts are located are authorized or required to close.

(v) “Cash Management Servicing Fees Subaccount” has the meaning set forth in
Section 2(vi).

(vi) “Cash Sweep Period” means a period commencing upon the earlier of (i) the
occurrence and continuance of an Event of Default, (ii) the occurrence of a DSCR
Trigger Event or (iii) the occurrence of a Supertel Trigger Period, which such
Cash Sweep Period shall expire (A) with regard to any Cash Sweep Period
commenced in connection with clause (i) above, upon the cure (if applicable) of
such Event of Default (provided that a Cash Sweep Period is not continuing
pursuant to clause (ii) or (iii) above), (B) with regard to any Cash Sweep
Period commenced in connection with clause (ii) above, upon the date that the
Actual Debt Service Coverage Ratio is equal to or greater than 1.35 to 1.00 for
three (3) consecutive calendar months (provided that a Cash Sweep Period is not
continuing pursuant to clause (i) or (iii) above) or (C) with regard to any Cash
Sweep Period commenced in connection with clause (iii) above, upon the Supertel
Trigger Period ceasing to exist in accordance with the terms hereof (provided
that a Cash Sweep Period is not continuing pursuant to clause (i) or
(ii) above).

(vii) “Credit Card Bank Payment Direction Letter” has the meaning set forth in
Section 4(c) hereof.

 

2



--------------------------------------------------------------------------------

(viii) “Credit Card Banks” has the meaning set forth in Section 4(c) hereof.

(ix) “Credit Card Companies” has the meaning set forth in Section 4(c) hereof.

(x) “Credit Card Company Payment Direction Letter” has the meaning set forth in
Section 4(c) hereof.

(xi) “Debt Service Subaccount” has the meaning set forth in Section 2(v) hereof.

(xii) “Deposit Account” has the meaning set forth in Section 2 hereof.

(xiii) “DSCR Trigger Event” means the Actual Debt Service Coverage Ratio being
less than 1.25 to 1.00.

(xiv) “Eligible Account” shall mean a separate and identifiable account from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(ii) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

(xv) “Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by
Standard & Poor’s Ratings Group (“S&P”), P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), and F-1+ by Fitch, Inc. (“Fitch”) in the case of accounts in which
funds are held for thirty (30) days or less or, in the case of Letters of Credit
or accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “A” by Fitch and S&P
and “A2” by Moody’s.

(xvi) “Event of Default” has the meaning set forth in Section 9 hereof.

(xvii) “Excess Cash Flow” has the meaning set forth in Section 5(b)(ix).

(xviii) “Excess Cash Subaccount” has the meaning set forth in Section 2(vii).

(xix) “Franchise Subaccount” has the meaning set forth in Section 2(iv) hereof.

(xx) “FF&E Expenditure Subaccount” has the meaning set forth in Section 2(iii)
hereof.

 

3



--------------------------------------------------------------------------------

(xxi) “Insurance Subaccount” has the meaning set forth in Section 2(ii) hereof.

(xxii) “Local Account” means each deposit account set forth on Schedule IV
attached hereto.

(xxiii) “Local Bank” means the depository institution where each Local Account
is held as set forth on Schedule IV attached hereto. Borrower is not permitted
to maintain any Local Accounts at any Local Bank other than those set forth on
Schedule IV attached hereto without Lender’s consent.

(xxiv) “Monthly FF&E Expenditure Amount” means the monthly deposit for FF&E
Expenditures required pursuant to Section 6.4 of the Loan Agreement.

(xxv) “Monthly Franchise Amount” means the monthly deposit required pursuant to
Section 6.5 of the Loan Agreement.

(xxvi) “Monthly Operating Expense Amount” means the monthly amount payable for
Operating Expenses as set forth in the Annual Budget not otherwise paid or
reserved for in the Accounts described in Sections 2(i), (ii), (iii) and
(v) below, together with other amounts incurred by Borrower in connection with
the operation and maintenance of the Property and approved by Lender.

(xxvii) “Servicer” means any servicer selected by Lender in its sole and
absolute discretion to service the Loan on Lender’s behalf.

(xxviii) “Supertel Trigger Period” means a period (i) commencing upon the date
that (a) Supertel Hospitality Inc., a Virginia corporation (“Supertel”) shall
(1) voluntarily be adjudicated bankrupt or insolvent, (2) seek or consent to the
appointment of a receiver or trustee for itself or for the Property, (3) file a
petition seeking relief under the bankruptcy or other similar laws of the United
States, any state or any jurisdiction, (4) make a general assignment for the
benefit of creditors, or (5) be unable to pay its debts as they mature; or (b) a
court shall enter an order, judgment or decree appointing, without the consent
of Supertel, a receiver or trustee for it or for the Property or approving a
petition filed against Supertel which seeks relief under the bankruptcy or other
similar laws of the United States, any state or any jurisdiction, and such
order, judgment or decree shall remain undischarged or unstayed sixty (60) days
after it is entered and (ii) expiring upon Lender’s receipt of evidence
reasonably acceptable to Lender that Supertel is no longer insolvent or subject
to any bankruptcy or insolvency proceedings, which evidence may include, but not
be limited to, a plan of reorganization (and, in the case of such plan of
reorganization, the Supertel Trigger Period would end on the effective date of
such plan of reorganization).

(xxix) “Tax Subaccount” has the meaning set forth in Section 2(i) hereof.

All terms used but not otherwise defined in this Agreement shall have the same
defined meanings set forth in the Loan Agreement, unless the context otherwise
requires.

2. Establishment of Accounts. Lender or Servicer, on behalf of Lender, has
established an account (the “Deposit Account”) into which all funds in the
Restricted Account shall, during

 

4



--------------------------------------------------------------------------------

the continuance of any Cash Sweep Period, be deposited on a periodic basis as
more particularly set forth in the Restricted Account Agreement. Lender or
Servicer, on behalf of Lender, shall maintain on a ledger entry basis the
following subaccounts of the Deposit Account:

(i) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of Taxes (the “Tax Subaccount”);

(ii) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of Insurance Premiums (the “Insurance Subaccount”);

(iii) An account into which Borrower shall deposit, or cause to be deposited,
the sums required to be deposited hereunder pursuant to Section 5(a) hereof for
the payment of the Monthly FF&E Expenditure Amount (the “FF&E Expenditure
Subaccount”);

(iv) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of the Monthly Franchise Amount (the “Franchise Subaccount”);

(v) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to be deposited hereunder pursuant to Section 5(a) hereof for the
payment of interest accruing at the Default Rate and late payment charges, if
any, and Debt Service payments (the “Debt Service Subaccount”);

(vi) An account into which Borrower shall deposit, or cause to be deposited, the
sums required to cover the customary and reasonable cash management servicing
fees associated with the administration of the Accounts (the “Cash Management
Servicing Fees Subaccount”); and

(vii) An account into which Borrower shall deposit, or cause to be deposited,
all Excess Cash Flow, if any (the “Excess Cash Subaccount”).

3. Account Names and Characteristics. The Accounts shall each be in the name of
Borrower for the benefit of Lender or, in the event Lender retains a Servicer to
service the Loan, the Accounts shall, at Lender’s option, be in the name of
Borrower for the benefit of Servicer, as agent for Lender. Each Account shall be
maintained as an Eligible Account. The Accounts shall be assigned the federal
tax identification number of Borrower, which number is 52-1915958. The Accounts
shall, at all times during the term of this Agreement, be under the sole
dominion and control of Lender, who shall have the sole right to withdraw funds
from the Accounts for application in accordance with this Agreement. Borrower
acknowledges and agrees that (i) neither Borrower nor any other party claiming
on behalf of, or through, Borrower shall have any right, title or interest,
whether express or implied, in the Accounts or to withdraw or make use of any
amounts from the Accounts, and (ii) unless required by applicable law, Borrower
shall not be entitled to any interest on amounts held in the Accounts, except as
expressly set forth in Section 6.9.2 of the Loan Agreement.

 

5



--------------------------------------------------------------------------------

4. Deposits into Restricted Account.

(a) Borrower and Manager (i) shall cause all Rents from each Individual Property
to be deposited directly into each respective Local Bank and (ii) shall cause
each Local Bank to transfer funds on deposit in the applicable Local Account to
the Restricted Account (x) two (2) times each calendar week and (y) at any time
that the funds on deposit in such Local Account exceed $10,000.00. Without
limitation of the foregoing, from and after the date hereof, Borrower shall
notify and advise each Tenant under each Lease (whether such Lease is presently
effective or executed after the date hereof), which requires a monthly rental
payment in excess of $5,000.00, to send directly to the Restricted Account all
payments of Rent pursuant to an instruction letter in the form of Exhibit A
attached hereto (a “Tenant Direction Letter”). Notwithstanding the foregoing,
Borrower shall not be required to deliver a Tenant Direction Letter to the
Operating Lessee under the Operating Lease.

(b) Commencing with the first billing statement delivered after the date hereof
and for each subsequent statement delivered, Borrower and Manager shall instruct
all persons and entities that maintain open accounts with Borrower or Manager or
with whom Borrower or Manager does business on an “accounts receivable” basis
with respect to the Property to deliver all payments due under such accounts to
Borrower or Manager; and Borrower and Manager, as applicable, shall cause such
payments to be deposited in each respective Local Bank in accordance with
Section 4(a) hereof. Borrower and Manager shall cause the applicable Local Bank
to transfer funds on deposit in the applicable Local Account to the Restricted
Account in accordance with Section 4(a) hereof. Neither Borrower nor Manager
shall direct any such person or entity to make payments due under such accounts
in any other manner.

(c) Commencing on the date hereof, Borrower and Manager shall cause all credit
card receipts to be deposited directly into the Restricted Account. Without
limitation of the foregoing, Borrower shall instruct and shall continuously
hereafter instruct each of the credit card banks with which Borrower has entered
into agreements for the clearance of credit card receipts (collectively, “Credit
Card Banks”) that all credit card receipts with respect to the Property (net of
any expenses charged for such processing) cleared by such Credit Card Banks
shall be transferred by such Credit Card Banks by wire transfer or the ACH
System to Bank for deposit in the Restricted Account pursuant to an instruction
letter in the form of Exhibit B attached hereto (a “Credit Card Bank Payment
Direction Letter”). Borrower shall also instruct and shall continuously
hereafter instruct each of the credit card companies with which Borrower has
entered into merchants agreements (collectively, “Credit Card Companies”) that
all credit card receipts with respect to the Property (net of any expenses
charged for such processing) received by such Credit Card Companies shall be
transferred by such Credit Card Companies by wire transfer or the ACH System to
Bank for deposit in the Restricted Account pursuant to an instruction letter in
the form of Exhibit C attached hereto (a “Credit Card Company Payment Direction
Letter”).

(d) If, notwithstanding the provisions of this Section 4, Borrower or Manager
receives any Rents or other income from the Property, then (i) such amounts
shall be deemed to be collateral for the Loan and shall be held in trust for the
benefit, and as the property, of Lender, (ii) such amounts shall not be
commingled with any other funds or property of Borrower or Manager, and
(iii) Borrower or Manager shall deposit such amounts in the Restricted Account
within three (3) Business Days of receipt.

 

6



--------------------------------------------------------------------------------

(e) Upon Lender’s request from time to time, Borrower shall provide a written
statement to Lender itemizing any amounts deposited in the Restricted Account by
Borrower or Manager for the period covered by Lender’s request and such
supporting documentation as Lender may reasonably require.

5. Deposits; Disbursements.

(a) Deposits. Borrower shall make or cause to be made such deposits into the
Accounts as may be required by the Loan Agreement and this Agreement.

(b) Disbursements.

Provided that no Cash Sweep Period has occurred and is continuing, all funds in
the Restricted Account shall be transferred to Borrower on each Business Day in
accordance with the terms of the Restricted Account Agreement. Upon the
occurrence and during the continuance of a Cash Sweep Period, Lender or
Servicer, on behalf of Lender, shall, on each Monthly Payment Date, withdraw all
funds, if any, on deposit in the Deposit Account and disburse such funds (the
“Available Funds”) in the following order of priority:

(i) First, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Taxes shall be deposited in the Tax Subaccount;

(ii) Second, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Insurance Premiums shall be deposited in the
Insurance Subaccount;

(iii) Third, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, shall be deposited in the Debt Service
Subaccount;

(iv) Fourth, funds sufficient to pay the Debt Service due on such Monthly
Payment Date shall be deposited in the Debt Service Subaccount;

(v) Fifth, funds sufficient to pay the customary and reasonable cash management
servicing fees associated with the administration of the Accounts for the
calendar month immediately preceding such Payment Date shall be deposited in the
Cash Management Servicing Fees Subaccount;

(vi) Sixth, funds sufficient to pay the Monthly FF&E Expenditure Amount shall be
deposited in the FF&E Expenditure Subaccount;

(vii) Seventh, funds sufficient to pay the Monthly Franchise Amount shall be
deposited in the Franchise Subaccount;

(viii) Eighth, provided that an Event of Default has not occurred, funds
sufficient to pay the Monthly Operating Expense Amount for the calendar month in
which such Monthly Payment Date occurs shall be disbursed to Borrower pursuant
to written instructions provided by Borrower; and

 

7



--------------------------------------------------------------------------------

(ix) Ninth, provided that an Event of Default has not occurred, the remaining
portion, if any, of the Available Funds (the “Excess Cash Flow”) after deposits
for items (i) through (viii) shall be deposited into the Excess Cash Subaccount.
Further, by way of clarification, the following items shall not be deemed Rent:
(x) any funds transferred to Borrower from the Restricted Account pursuant to
the terms of the Restricted Account Agreement and (y) any remaining Excess Cash
Flow transferred to Borrower.

6. Withdrawals.

(a) Withdrawals From the Tax Subaccount, the Insurance Premium Subaccount, the
Debt Service Subaccount, and the Cash Management Servicing Fees Subaccount.
Lender shall have the right to withdraw amounts on deposit in the Tax Subaccount
to pay Taxes at the Property on or before the date Taxes are due and payable.
Lender shall have the right to withdraw amounts from the Insurance Subaccount to
pay Insurance Premiums on or before the date Insurance Premiums are due and
payable. Lender shall have the right to withdraw amounts from the Debt Service
Subaccount to pay default interest and late charges, if any, and to pay the Debt
Service due on each Monthly Payment Date. Lender shall have the right to
withdraw amounts from the Cash Management Servicing Fees Subaccount to pay
customary and reasonable cash management servicing fees which are due and
payable to Servicer in connection with the administration of the Accounts.

(b) Requests for Withdrawals from the FF&E Expenditure Subaccount and the
Franchise Subaccount. Lender shall disburse funds on deposit in the FF&E
Expenditure Subaccount in accordance with the terms of Section 6.4 of the Loan
Agreement. Lender shall disburse funds on deposit in the Franchise Subaccount in
accordance with the terms of Section 6.5 of the Loan Agreement.

(c) Disbursements from Excess Cash Subaccount. All funds in the Excess Cash
Subaccount shall be held as additional collateral for the Loan. Upon the
termination of any Cash Sweep Period, provided that no other Cash Sweep Period
has occurred and is continuing, Lender shall disburse all funds on deposit in
the Excess Cash Subaccount to Borrower pursuant to written instructions provided
by Borrower.

(d) Sole Dominion and Control. Borrower and Manager acknowledge and agree that
the Accounts are subject to the sole dominion, control and discretion of Lender,
its authorized agents or designees, including Bank, subject to the terms hereof.
Neither Borrower nor Manager shall have any right of withdrawal with respect to
any Account except with the prior written consent of Lender. Lender shall have
the right to control the disposition of funds in the Accounts, subject to the
terms of this Agreement, without the further consent of Borrower or Manager or
any other person or entity.

(e) Deficiencies. Notwithstanding anything to the contrary herein, Borrower
acknowledges that Borrower is responsible for monitoring the sufficiency of
funds deposited in the Accounts and that Borrower is liable for any deficiency
in available funds, irrespective of whether Borrower has received any account
statement, notice or demand from Lender. If on any Monthly Payment Date, the
amount of the Available Funds is insufficient to make all of the disbursements
required to be made in subsections 5(b)(i) through (viii), inclusive, Borrower
shall deposit into the Deposit Account on or prior to such Monthly Payment Date,
without the need for any notice or demand from Lender, the amount of such
deficiency in immediately available funds.

 

8



--------------------------------------------------------------------------------

7. Termination of Agreement. This Agreement shall terminate upon the repayment
in full of the Loan. Upon any such termination, (i) the funds remaining in the
Accounts shall be disbursed to Borrower after first deducting all amounts then
currently due and owing to Lender under the Loan Agreement and the other Loan
Documents and (ii) Lender shall provide written consent to terminate the
Restricted Account Agreement as of the date this Agreement is terminated.

8. Funds in Accounts as Security for the Loan. As security for full payment of
the Loan and timely performance of Borrower’s obligations under this Agreement,
the Loan Agreement and the other Loan Documents, Borrower hereby pledges,
transfers and assigns to Lender, and grants to Lender a continuing security
interest in and to the Accounts and all profits and proceeds thereof, which
security interest is prior to all other liens (other than customary set-off
rights in favor of Bank for customary account fees and debits). Borrower agrees
to execute, acknowledge, deliver, file or do, at its sole cost and expense, all
other acts, assignments, notices, agreements or other instruments as Lender may
reasonably require in order to perfect the foregoing security interest, pledge
and assignment or otherwise to fully effectuate the rights granted to Lender by
this Section. Other than in connection with the Loan, Borrower has not sold or
otherwise conveyed the Accounts. The Accounts constitute “deposit accounts”
within the meaning of the Uniform Commercial Code of the State of New York.

9. Default.

(a) Borrower’s and/or Manager’s failure to timely and fully perform its
obligations under this Agreement shall constitute a default under this Agreement
(“Event of Default”) and also shall constitute an automatic “Event of Default”
under and as defined in the Loan Agreement and the other Loan Documents, and the
occurrence of an “Event of Default” under and as defined in the Loan Agreement
or any of the other Loan Documents shall constitute an automatic Event of
Default under this Agreement.

(b) Upon the occurrence of an Event of Default under this Agreement, Lender
shall have the continuing exclusive control of, and right to withdraw and apply,
the funds in the Restricted Account and the Accounts to payment of any and all
debts, liabilities and obligations of Borrower to Lender pursuant to or in
connection with this Agreement, the Loan Agreement and the other Loan Documents,
in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply funds in the Restricted Account
and the Accounts shall be in addition to all other rights and remedies provided
to Lender under this Agreement, the Loan Agreement and the other Loan Documents
and at law or in equity as a result of Borrower’s default. Lender’s continuation
of payments from the Accounts when and as contemplated by this Agreement shall
not be deemed Lender’s waiver or a cure of any default by Borrower.

(c) Without in any way limiting any of Lender’s other rights and remedies
hereunder or under the Loan Agreement or the other Loan Documents, upon the
occurrence of an Event of Default under this Agreement and/or during the
continuation of any Cash Sweep Period, Borrower hereby acknowledges and agrees
that Lender shall have the right, at its option,

 

9



--------------------------------------------------------------------------------

to deliver written notice to Bank directing Bank to disburse all available funds
then and thereafter on deposit in the Restricted Account to an account
designated by Lender (which account may, in Lender’s sole discretion, be the
Deposit Account) in accordance with the terms of the Restricted Account
Agreement.

10. Fees and Expenses. Borrower acknowledges and agrees that it solely shall be,
and shall at all times remain, liable to Lender for all fees, charges, costs and
expenses in connection with the Accounts, this Agreement and the enforcement
hereof, including, without limitation, the reasonable fees and expenses of legal
counsel to Lender and Servicer as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer under this Agreement.

11. Miscellaneous.

(a) Notices. All notices and other communications under this Agreement will be
made in writing and given in accordance with this Section. Notices are to be
addressed to each party as provided below and will be deemed to have been duly
given (i) on being given by hand, if such party’s receipt thereof is
acknowledged in writing, (ii) one Business Day after having been timely
deposited for overnight delivery, fee prepaid, with any reputable overnight
courier service with a reliable tracking system, (iii) three Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by certified mail, postage prepaid, return
receipt requested or (iv) on being sent by facsimile as of when confirmation of
receipt is electronically recorded. Each party may establish a new address from
time to time by written notice to the other given in accordance with this
Section; provided, however, that no change of address will be effective until
written notice thereof actually is received by the party to whom such change of
address is sent. Notice to outside counsel designated by a party entitled to
receive notice is for convenience only and is not required for notice to a party
to be effective in accordance with this Section.

 

Address for Lender:   

Morgan Stanley Mortgage Capital Holdings LLC

1585 Broadway

10th Floor

New York, New York 10036

Attention: Stephen Holmes

Facsimile No. (212) 507-4859

With a copy to:   

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attn: Ellen M. Goodwin, Esq.

Facsimile: (212) 210-9447

Address for Borrower:   

Solomons Beacon Inn Limited Partnership

1800 W. Pasewalk Ave., Suite 200

Norfolk, NE 68701

Attention: Chief Financial Officer

Facsimile No. 402.371.4229

 

10



--------------------------------------------------------------------------------

With a copy to:   

McGrath North Mullin & Kratz, PC LLO

1601 Dodge Street, Suite 3700

Omaha, NE 68102

Attention: Jason Benson

Facsimile No. 402.952.6864

Address for Operating Lessee:   

TRS Subsidiary, LLC

1800 W. Pasewalk Ave., Suite 200

Norfolk, NE 68701

Attention: Chief Financial Officer

Facsimile No. 402.371.4229

With a copy to:   

McGrath North Mullin & Kratz, PC LLO

1601 Dodge Street, Suite 3700

Omaha, NE 68102

Attention: Jason Benson

Facsimile No. 402.952.6864

Address for HMA:   

Hospitality Management Advisors, Inc.

277 German Oak Drive

Cordova, TN 38018

Attention: Charles G. Swan, President

Facsimile No. (901) 755-8230

Address for KHC:   

Kinseth Hotel Corporation

2 Quail Creek Circle

North Liberty, IA 52317

Attention: Chief Executive Officer

Facsimile No. (319) 626-8350

Address for SDC:   

Strandco, Inc.

1109 48th Avenue North, Suite 211

Myrtle Beach, SC 29577

Attention: John Pharr

Facsimile No. (843) 365-5486

(b) Entire Agreement; Modification. This Agreement sets forth the entire
agreement between the parties hereto with respect to the subject matter hereof
and supercedes all prior discussions, representations, communications and
agreements (oral and written) by and among the parties hereto with respect
thereto. Neither this Agreement nor any terms hereof shall be waived, modified,
supplemented or terminated in any manner whatsoever, except by a written
instrument signed by all parties hereto and then only to the extent expressly
set forth in such writing.

 

11



--------------------------------------------------------------------------------

(c) Binding Effect; Joint and Several Obligations. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, legal representatives, successors,
and permitted assigns, whether by voluntary action of the parties or by
operation of law. The foregoing shall not be construed, however, to permit
assignments or transfers otherwise prohibited under the Loan Agreement or the
other Loan Documents. If Borrower consists of more than one person or entity,
each shall be jointly and severally liable to perform Borrower’s obligations
under this Agreement.

(d) Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute a fully executed agreement even though all
signatures do not appear on the same document.

(e) Unenforceable Provisions. If any provision of this Agreement is found by
competent judicial authority to be invalid or unenforceable, the other
provisions of this Agreement that can be carried out without the invalid or
unenforceable provision will not be affected, and such invalid or unenforceable
provision will be ineffective only to the extent of such invalidity or
unenforceability and otherwise construed to the greatest extent possible to
accomplish fairly the purposes and intentions of the parties hereto.

(f) Ambiguity; Headings and Construction of Certain Terms. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against Lender by virtue of the fact that such document has originated with
Lender as drafter. The parties to this Agreement agree that this Agreement shall
be construed and interpreted according to the ordinary meaning of the words used
so as to accomplish fairly the purposes and intentions of the parties hereto.
Words used in this Agreement may be used interchangeably in singular or plural
form, and any pronoun shall be deemed to cover all genders. Section headings are
for convenience only and shall not be used in interpretation of this Agreement.
“Herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or other
subdivision; and “section” refers to the entire section and not to any
particular subsection, paragraph or other subdivision. Reference to days for
performance shall mean calendar days unless Business Days are expressly
indicated. References to the “Loan Agreement” and the other “Loan Documents”
shall mean such original documents and all renewals, modifications and
supplements to the foregoing.

(g) Governing Law. This Agreement shall be governed by the laws of the State of
New York (without giving effect to its conflicts of law rules), except with
regard to payment of checks and other items and other issues relating to the
operations of the Accounts or any other account to which funds from the Accounts
are transferred, which issues shall be governed by the laws of the state where
the Accounts or such other account are located.

[NO FURTHER TEXT ON THIS PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Cash Management
Agreement as of the date first above written.

 

BORROWER: SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership By:   Solomons GP, LLC, a Delaware limited liability company, its
general partner By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President OPERATING LESSEE: TRS
SUBSIDIARY, LLC, a Delaware limited liability company

By: TRS Leasing, Inc., a Virginia corporation,

its sole member

By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President

 

13



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:  

/s/ Cynthia Eckes

  Name:   Cynthia Eckes   Title   Authorized Signatory MANAGER: HOSPITALITY
MANAGEMENT ADVISORS,, INC., a Tennessee corporation By:  

/s/ Roy Stephenson

  Name:   Roy Stephenson   Title:   Secretary / Treasurer KINSETH HOTEL
CORPORATION, an Iowa corporation By:  

/s/ Bruce Kinseth

  Name:   Bruce Kinseth   Title:   Vice President STRANDCO, INC., a North
Carolina corporation By:  

/s/ John W. Pharr

  Name:   John W. Pharr   Title:   President

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Form of Tenant Direction Letter

[BORROWER LETTERHEAD]

                 , 200    

[Tenants under Leases]

 

•       

Lease dated             between                              ,

as Landlord, and                          , as Tenant,

concerning premises known as

  

Gentlemen:

This letter shall constitute notice to you that the undersigned has granted a
security interest in the captioned lease and all rents, additional rent and all
other monetary obligations to landlord thereunder (collectively, “Rent”) in
favor of                      as lender (“Lender”), to secure certain of the
undersigned’s obligations to Lender. The undersigned hereby irrevocably
instructs and authorizes you to disregard any and all previous notices sent to
you in connection with Rent and hereafter to deliver all Rent to the following
address:

 

[Borrower Name]

c/o [Restricted Account Address]

Attention:  

 



--------------------------------------------------------------------------------

The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you rescind or modify the
instructions contained herein.

 

Sincerely,

 

[BORROWER]

ACKNOWLEDGMENT AND AGREEMENT

The undersigned acknowledges notice of the security interest of Lender and
hereby confirms that the undersigned has received no notice of any other pledge
or assignment of the Rent and will honor the above instructions.

 

[Tenant] By:  

 

  Name:   Its: Dated as of:                      , 200    

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Credit Card Bank Payment Direction Letter

[BORROWER LETTERHEAD]

[Date]

[Addressee]

 

•      Payment Direction Letter for              (the “Property”)

Dear [            ]:

                    (the “Owner”), the owner of the Property has mortgaged the
Property to                                         (the “Lender”) and Owner has
agreed that all receipts received with respect to the Property will be paid
directly to a bank selected by the Lender. Therefore, from and after [DATE],
please remit all credit card receipts cleared by you and due to the Owner [under
that certain [REFERENCE AGREEMENT], dated [        ], [            ] (the
“Agreement”) between the Owner and you by transfer of such amounts by the ACH
system or wire transfer to the following account:

 

Bank Name   ABA#  

 

 

Attn:  

 

 

Fax:  

 

 

Account of Restricted Account  

Account #  

 

 

These payment instructions cannot be withdrawn or modified without the prior
written consent of the Lender or its designee, or pursuant to a joint written
instruction from Owner and the Lender or its designee. Until you receive written
instructions from the Lender or its designee, continue to send all payments due
under the Agreement to [Bank Name]. All payments due under the Agreement shall
be remitted to [Bank Name] no later than the day on which such amounts are due.



--------------------------------------------------------------------------------

If you have any questions concerning this letter, please contact [            ]
at [            ]. We appreciate your cooperation in this matter.

 

Sincerely,

 

By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Credit Card Company Payment Direction Letter

[BORROWER LETTERHEAD]

[Date]

[Addressee]

 

•      Payment Direction Letter for              (the “Property”)

Dear [            ]:

                    (the “Owner”), the owner of the Property has mortgaged the
Property to                                     (the “Lender”) and the Owner has
agreed that all receipts received with respect to the Property will be paid
directly to a bank selected by the Lender. Therefore, from and after [DATE],
please remit all payments due to the Owner under that certain [REFERENCE
AGREEMENT], dated [        ], [            ] (the “Agreement”) between the
[Owner] [Lessee] [Manager] and you, as follows:

 

Bank Name   ABA#  

 

 

Attn:  

 

 

Fax:  

 

 

Account of Restricted Account  

Account #  

 

 

These payment instructions cannot be withdrawn or modified without the prior
written consent of the Lender or its designee, or pursuant to a joint written
instruction from the Owner and the Lender or its designee. Until you receive
written instructions from the Lender or its designee, continue to send all
payments due under the Agreement to [Bank]. All payments due under the Agreement
shall be remitted to [Bank] no later than the day on which such amounts are due.



--------------------------------------------------------------------------------

If you have any questions concerning this letter, please contact [            ]
at [            ]. We appreciate your cooperation in this matter.

 

Sincerely,

 

 

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE I

(Individual Properties managed by HMA)

201 Ocean Drive, Key Largo, Florida 33037

96 Daniel Drive, Danville, Kentucky 40422

 

3



--------------------------------------------------------------------------------

SCHEDULE II

(Individual Properties managed by KHC)

3001 Kirkwood Street, Burlington, Iowa 52601

611 1st Avenue, Coralville (Iowa City Area), Iowa 52241

804 West Taylor Street, Creston, Iowa 50801

3511 Main Street, Keokuk, Iowa 52632

1000 North Grand Avenue, Mt. Pleasant, Iowa 52641

101 West Milwaukee Avenue, Storm Lake, Iowa 50588

3108 North Broadway Street, Pittsburg, Kansas 66762

106 East Highway 20, O’Neill, Nebraska 68763

1622 North Broadway Street, Menomonie, Wisconsin 54751

3000 New Pinery Road, Portage, Wisconsin 53901

 

4



--------------------------------------------------------------------------------

SCHEDULE III

(Individual Properties managed by SDC)

2012 East Marion Street, Shelby, North Carolina 28152

3301 Black Gap Road, Chambersburg, Pennsylvania 17202

1740 New Butler Road, New Castle, Pennsylvania 16101

185 James Asbury Drive NW, Cleveland, Tennessee 37312

890 Willis Lane, Culpeper, Virginia 22701

2108 South Main Street, Farmville CI, Virginia 23901

2011 South Main Street, Farmville DI, Virginia 23901

1730 North Main Street, Rocky Mount, Virginia 24151

225 Comfort Inn Drive, Morgantown, West Virginia 26508

136 Ambrose Lane, Princeton, West Virginia 24740

 

5



--------------------------------------------------------------------------------

SCHEDULE IV

Local Accounts

 

6